Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2)	The disclosure is objected to because of the following informalities:
	In paragraph 15 of the specification filed 9-21-21, "second orientation rotated;" (rotated) should be --second orientation;--.  
Appropriate correction is required.
3)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4)	Claims 11 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
	As to claim 11, the subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention (i.e. the new matter) is "the first region being separated from the second region by a first angled tread groove, the first region being separated from the third region by a second angled tread groove, and the second region being separated from the third region by a third angled tread groove".  FIGURE 7 illustrates a tread shoulder region 171, a tread center region 172 and a tread shoulder region 173.  FIGURE 7 illustrates two black lines instead of two circumferential grooves separating the center region 172 from the tread shoulder regions 171, 172.  FIGURE 5 illustrates studs 50 in a center region and studs 151, 152 in a tread shoulder regions.  FIGURE 5 illustrates grooves and paragraph 43 describes "The tread pattern may include circumferential main grooves, first angled grooves, second angled grooves, and third angled grooves (FIG. 5)".  However, FIGURE 5 fails to illustrate and paragraph 43 fails to describe "the first region being separated from the second region by a first angled tread groove, the first region being separated from the third region by a second angled tread groove, and the second region being separated from the third region by a third angled tread groove".  FIGURE 5 Is reproduced below:



    PNG
    media_image1.png
    720
    609
    media_image1.png
    Greyscale

With respect to claim 11, applicant fails to identify the first angled groove, the second angled groove and the third angle groove in FIGURE 5.  It is not seen how the single tread pattern illustrated in FIGURE 5 reasonably conveys the scope of "the first region being separated from the second region by a first angled tread groove, the first region being separated from the third region by a second angled tread groove, and the second region being separated from the third region by a third angled tread groove". 

    
instead of two circumferential grooves separating the center region 172 from the tread shoulder regions 171, 172.  FIGURE 6 illustrates studs 50 in a center region and studs 251, 252 in a tread shoulder regions.  FIGURE 6 illustrates grooves and paragraph 44 describes "The tread pattern may include circumferential main grooves, first angled grooves, second angled grooves, and third angled grooves (FIG. 6)."  However, FIGURE 6 fails to illustrate and paragraph 44 fails to describe fails to describe "the first region being separated from the second region by a first angled tread groove, the first region being separated from the third region by a second angled tread groove, and the second region being separated from the third region by a third angled tread groove".  FIGURE 6 Is reproduced below:

    PNG
    media_image2.png
    699
    610
    media_image2.png
    Greyscale

With respect to claim 16, applicant fails to identify the first angled groove, the second angled groove and the third angle groove in FIGURE 6.  It is not seen how the single tread pattern illustrated in FIGURE 6 reasonably conveys the scope of "the first region being separated from the second region by a first angled tread groove, the first region being separated from the third region by a second angled tread groove, and the second region being separated from the third region by a third angled tread groove".
5)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6)	Claims 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 11, the description of "first angled groove", "second angled groove" and "third angled groove" is ambiguous.  Angled with respect to what?
	In claim 16, the description of "first angled groove", "second angled groove" and "third angled groove" is ambiguous.  Angled with respect to what?
7)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8)	Claims 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japan 192 (JP 2013-067192).
	Japan 192 discloses a TIRE TREAD having spikes (studs) 21, 22, 23, 24.  See FIGURES 1A and 1B and machine translation.  Each stud 21, 22, 23 and 24 comprises a pin 41, 42, 43 and 44 respectively.  FIGURE 1A is reproduced below:

    PNG
    media_image3.png
    290
    284
    media_image3.png
    Greyscale

Japan 192 teaches a stud comprising a pin, body and flange wherein the pin (sometimes referred to a "tip") is pressed in a hole of the body of the stud [paragraph 29].  The stud is driven in a hole of a tread of a tire such that the flange of the stud is embedded in the tread and the pin projects from the tire surface [paragraph 29].  FIGURE 1B is reproduced below:

    PNG
    media_image4.png
    114
    304
    media_image4.png
    Greyscale

As can be seen from FIGURE 1B, studs 21-24 have pins 41-44 (tips 41-44) having different sizes.  Japan 192 teaches that the shape of the end face of the pin (tip) is not limited to square [paragraph 19].  Japan 192 teaches that the end face of the pin (tip) may have a circular shape [FIGURE 2A], rectangular shape [FIGURE 2B] or an oval shape [FIGURE 2C].  FIGURES 2A-2C are reproduced below:

    PNG
    media_image5.png
    112
    296
    media_image5.png
    Greyscale

Japan 192 teaches that during use of the studded tire, a pin end (tip end) of the pin (tip) touches (contacts) the road and that driving performance on ice and snow is increased [paragraph 17]. 
	As to claims 11 and 16, the claimed stud configuration is anticipated by Japan 192's TIRE TREAD having studs.  See FIGURES 1A and 1B and machine translation.  The claimed first and third studs read on a stud of one size and the claimed second studs read on a stud of a different size.  For example: 
the claimed first studs read on studs 24 having LARGE SIZE tip in one of the shoulder portions of the tire tread [FIGURE 1A].
the claimed second studs read on studs 21 having SMALL SIZE tip in a center portion of the tire tread [FIGURE 1A].
the claimed third studs read on studs 24 having LARGE SIZE in the other shoulder portion of the tire tread [FIGURE 1A]

or

the claimed first studs read on studs 21 having SMALL SIZE tip in the left side of the center portion the tire tread [FIGURE 1A].
the claimed second studs read on studs 24 having the LARGE SIZE tip in a shoulder portion of the tire tread [FIGURE 1A],
the claimed third studs read on studs 21 having the SMALL SIZE tip in the right side of the center portion of the tire tread [FIGURE 1A].

It is noted that the studs have identical construction (pin, body, flange). [FIGURES 1A, 1B, paragraph 29 of machine translation].  It is noted that each stud in the tire tread inherently has an orientation.  Since claims 11 and 16 are directed to a stud configuration of a tire tread (instead of a method of installing studs in a tire tread), stud structure defining the orientation and claims 11 and 16 fail to describe from what each stud is rotated, claims 11 and 16 are sufficiently broad to read on Japan 192's stud configuration [FIGURE 1A].  It is emphasized that claims 11 and 16 read on and fail to exclude the first studs, second studs and third studs having the same orientation in the tire tread.  With respect to studs having different sizes, Japan 192 discloses studs having different sizes [FIGURES 1A, 1B, machine translation].  The description of "tip end" fails to describe stud structure different from that disclosed by Japan 192.  In claims 11 and 16, "tip end" reads on the end of the pin of Japan 192's stud; it being noted that Japan 192 teaches that the pin of a spike (stud) is sometimes referred to a "tip" [paragraph 29] and that Japan 192 teaches that the "end" of pin touches (contacts) the road surface so that driving performance and braking performance on ice and snow road surface increases [paragraph 17].  There is no physical difference between "tip end" (claims 11, 16) and the end of the pin of Japan 192's stud.
	With respect to angled tread grooves in claim 11, Japan 192 discloses a tire tread comprising grooves.  A FIRST ANNOTATED DRAWING of Japan 192 is provided below:

    PNG
    media_image6.png
    682
    442
    media_image6.png
    Greyscale

The above FIRST ANNOTATED DRAWING was prepared by the examiner; one of ordinary skill in the art readily appreciating that FIGURE 1 of Japan 192 is repeated about the circumference of Japan 192's tire.  In the FIRST ANNOTATED DRAWING, "1" are first studs, "2" are second studs, "3" are third studs, "A" are "first angled grooves", "B" are "second angled grooves", and "C" are "third angled grooves".  In claim 11, the claimed first angled groove reads on first angled groove "A", the claimed second angled groove reads on second angled groove "B" and the claimed third angled groove reads on the third angled groove "C".


    PNG
    media_image7.png
    675
    370
    media_image7.png
    Greyscale

The above SECOND ANNOTATED DRAWING was prepared by the examiner; one of ordinary skill in the art readily appreciating that FIGURE 1 of Japan 192 is repeated about the circumference of Japan 192's tire.  In the FIRST ANNOTATED DRAWING, "1" are first studs, "2" are second studs, "3" are third studs, "X" are "first angled grooves", "Y" are "second angled grooves", and "Z" are "third angled grooves".  In claim 11, the claimed first angled groove reads on first angled groove "X", the claimed second 
	Thus, claims 11 and 16 fails to require regions and angled grooves different from that disclosed by Japan 192.
Remarks
9)	Applicant’s arguments with respect to claims 11 and 16 have been considered but are moot in view of the new ground of rejection and the reasons presented therein. 
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse on 4-19-21  See page 3 of Non-final Office Action dated 4-29-21 and page 5 of response filed 5-12-21.
10)	No claim is allowed.
11)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
12)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 9, 2022